DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
Claims 1, 7-10, 12-13, 15-16, and 18-19 have been amended by Applicant. No claims have been added or cancelled. Claims 1-20 are currently pending. 


 Response to Arguments
Claim Rejections under 35 U.S.C. 112(b)
 The rejection of claim 9 under 35 U.S.C. 112(b) has been withdrawn in view of Applicant’s amendments to the claim. 
Claim Rejections under 35 U.S.C. 102 
The rejection of claims 1-4 and 6-7 under 35 U.S.C. 102(a)(1), as being anticipated by Modha et al., has been withdrawn in view Applicant’s amendments to claim 1. However, upon further consideration and in view of said amendments a new grounds of rejection has been made herein under 35 U.S.C. 103. See Claim Rejections under 35 U.S.C. 103 section further below.
The rejection of claims 10-15 under 35 U.S.C. 102(a)(1), as being anticipated by Alvarez-Icaza Rivera et al. (US 20140222740 A1), has been withdrawn in view of Applicant’s amendments to claim 10. However, upon further consideration a new See Claim Rejections under 35 U.S.C. 103 section further below.

Applicant’s arguments with respect to claim 1 have been considered but are unpersuasive and/or otherwise moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant’s arguments with respect to claim 10 have been considered but are unpersuasive and/or otherwise moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

	Notwithstanding the foregoing, Examiner notes Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

Furthermore, Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections. 


Claim Rejections under 35 U.S.C. 103 
The rejection of claims 5 and 8 under 35 U.S.C. 103, as being unpatentable over Modha et al. in view of Datta et al. (US 20130339281 A1), has been withdrawn in view of Applicant’s amendments to claim 1. However, upon further consideration and in view of Applicant’s amendments to the claim a new grounds of rejection has been made herein under 35 U.S.C. 103. See Claim Rejections under 35 U.S.C. 103 section further below.
The rejection of claim 9 under 35 U.S.C. 103, as being unpatentable over Modha et al. in view of Alvarez-Icaza, has been withdrawn in view of Applicant’s amendments to claim 9. However, upon further consideration and in view of Applicant’s amendments to the claim a new grounds of rejection has been made herein under 35 U.S.C. 103. See Claim Rejections under 35 U.S.C. 103 section further below.
The rejection of claims 16-18 under 35 U.S.C. 103, as being unpatentable over Alvarez-Icaza in view of Datta, has been withdrawn in view of Applicant’s amendments to claim 10. However, upon further consideration and in view of Applicant’s amendments to the claim a new grounds of rejection has been made herein under 35 U.S.C. 103. See Claim Rejections under 35 U.S.C. 103 section further below.
The rejection of claims 19-20 under 35 U.S.C. 103, as being unpatentable over Alvarez-Icaza in view of Kim et al. (US 20140330761 A1), has been withdrawn in view of Applicant’s amendments to claim 10. However, upon further consideration and in See Claim Rejections under 35 U.S.C. 103 section further below.

Applicant’s arguments with respect to claims 9 and 10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Notwithstanding the foregoing, Examiner notes Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

Furthermore, Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections. 





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Modha (US 20130073494 A1) in view of Rivera et al. (US 20150302295 A1).

	Regarding claim 1, Modha teaches a method of directed neural graph execution comprising managing execution of a plurality of neural function modules responsive to changes in one or more of a plurality of distinct neural signals conveyed by a plurality of directed neural function module links that organize a portion of the plurality of neural function modules for execution as a directed neural graph (Modha, Paragraph [0005], teaches providing an event-driven universal neural network circuit, wherein signals define a set of time steps for the event driven operation of neurons and event communication via the interconnection network. The circuit comprising a plurality of neural modules. Each neural module comprising multiple digital neurons. An interconnection network comprising a plurality of digital synapses interconnecting the plurality of neural modules.; Modha, Paragraph [0026] teaches “neural network circuit can be represented as a directed graph, with neurons represented by vertices, and synapses between neurons represented by directed edges, each edge associated with a synaptic weight.”;), ….

	Examiner believes that Modha teaches or at least implies the limitation …, wherein at least one of the plurality of directed neural function module links conveys an indication of signal change and signal indicia for each of at least two of a plurality of distinct neural signals between at least two of the plurality of neural function modules (Modha, Paragraph [0005] teaches signals define a set of time steps for event driven operation of neurons and event communication via the interconnection network.; Modha, Paragraph [0019] further teaches “each neuron generates a firing event in response to one or more firing events received as input signals from corresponding neurons in other neural modules via connected synapses.”; Modha, Paragraph [0047] teaches in one time step, each neuron in every neuron module updates its operational state and, based on its operational state, each said neuron determines whether to generate a firing event in response to firing events received as input signals by said neuron from neurons in other neural modules.). However, Rivera more clearly and explicitly teaches the limitation as provided below. 

	Rivera teaches …, wherein at least one of the plurality of directed neural function module links conveys an indication of signal change and signal indicia for each of at least two of a plurality of distinct neural signals between at least two of the plurality of neural function modules (Rivera, Paragraph [0006], teaches a neural network comprising a plurality of neural core circuits. Each core circuit comprises multiple digital neurons, multiple digital axons, and multiple digital synapses. Each synapse interconnects an axon with a neuron. The neural network further comprises a routing fabric comprising multiple asynchronous routers that interconnect the core circuits. The routing fabric facilitates asynchronous communication of spike events between the core circuits.”; Rivera, Paragraph [0026] further teaches each synapse communicates spike events between a pre-synaptic axon and a post-synaptic neuron.; Rivera, Paragraph [0079], teaches an address event router (AER) system, such as a .

	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the event-driven universal neural network circuit, as taught by Modha, with the address event router (AER) system, such as a spike router, as taught by Rivera, in order to facilitate asynchronous communication between core circuits while the plurality of core circuits process spike events synchronously in response to a synchronization signal, which helps to minimize the consumption of active power of the neural network, ensuring that bus links are active only when absolutely necessary.  (Rivera, Paragraphs [0006], [0024], and [0035]). 



	Regarding claim 2, the combination of Modha in view of Rivera teaches all of the limitations of claim 1, and Modha further teaches allocating a first portion of the plurality of neural function modules and corresponding directed neural function module links to processing nodes and communication paths respectively in a multi-processor computing system (Modha, Paragraph [0026] teaches “neural  …in a multi-processor computing system, as claimed.).



	Regarding claim 3, the combination of Modha in view of Rivera teaches all of the limitations of claim 2, and Modha further teaches wherein allocating a first portion of the plurality of neural function modules comprises allocating a portion of at least one neural function module to at least one processing node (Modha, Paragraph [0005] teaches the neural network circuit comprising a plurality of neural modules, wherein each neural module comprises multiple digital neurons such that each neuron in a neural module has a corresponding neuron in another neural module.).



	Regarding claim 4, the combination of Modha in view of Rivera teaches all of the limitations of claim 2, and Modha further teaches wherein the allocating is responsive to execution of the directed neural graph (Modha, Paragraph [0005] teaches each synapse interconnects a first neural module to a second neural module by interconnecting a neuron in the first neural module to a corresponding neuron in the second neural module, and further teaches synapses comprise a learning rule associating a neuron in the first neural module with a corresponding neuron in the second neural module and a control module that generates signals which define a set of time steps for event driven operation of the neurons and event communication via the interconnection network.).



Regarding claim 6, the combination of Modha in view of Rivera teaches all of the limitations of claim 1, and Modha further teaches wherein managing execution of the plurality of neural function modules comprises maintaining a non-decreasing value virtual clock that facilitates synchronized execution of distinct portions of the directed neural graph (Modha, Paragraph [0032] teaches control module connected to a clock that produces clock signals used by the controller to generate time-steps and divide each time step into operational phases in the neural network. The operation of the neural network being driven by time-steps.).



Regarding claim 7, the combination of Modha in view of Rivera teaches all of the limitations of claim 1, and Modha further teaches wherein managing execution of a plurality of neural function modules comprises executing the directed neural graph in response to an event represented by the indication of signal change (Modha, Paragraph [0005] teaches signals define a set of time steps for event driven operation of neurons and event communication via the interconnection network.; Modha, Paragraph [0019] further teaches “each neuron generates a firing event in response to one or more firing events received as input signals from corresponding neurons in other neural modules via connected synapses.”; Modha, Paragraph [0047] teaches in one time step, each neuron in every neuron module updates its operational state and, based on its operational state, each said neuron determines whether to generate a firing event in response to firing events received as input signals by said neuron from neurons in other neural modules.).



Regarding claim 8, the combination of Modha in view of Rivera teaches all of the limitations of claim 7, and the combination further teaches wherein the event is a time-stamped event of a change in value of a signal indicated by the signal indicia (Rivera, Paragraph [0026] further teaches each synapse communicates spike events between a pre-synaptic axon and a post-synaptic neuron.; Rivera, Paragraph [0079], teaches an address event router (AER) system, such as a spike router, which converts .

	Motivation to combine same as stated for claim 1. 



Regarding claim 9, Modha teaches a method of neural process execution comprising executing a directed graph representation of a neural process specification by managing a plurality of neural function modules that respond to changes in one or more of a plurality of distinct neural signals and that are connected in the neural process specification through a plurality of links… (Modha, Paragraph [0005], teaches providing an event-driven universal neural network circuit, wherein signals define a set of time steps for event driven operation of neurons and event communication via the interconnection network. The circuit comprising a plurality of neural modules. Each neural module comprising multiple digital neurons. An interconnection network comprising a plurality of digital synapses interconnecting the 

However, Modha does not distinctly disclose … that convey an indication of signal change and signal indicia for each of at least two multiplexed neural signals between at least two of the plurality of neural function modules.

Nevertheless Rivera teaches … that convey an indication of signal change and signal indicia for each of at least two multiplexed neural signals between at least two of the plurality of neural function modules (Rivera, Paragraph [0006], teaches a neural network comprising a plurality of neural core circuits. Each core circuit comprises multiple digital neurons, multiple digital axons, and multiple digital synapses. Each synapse interconnects an axon with a neuron. The neural network further comprises a routing fabric comprising multiple asynchronous routers that interconnect the core circuits. The routing fabric facilitates asynchronous communication of spike events between the core circuits.”; Rivera, Paragraph [0026] further teaches each . 

	Before the effective filing date of the invention it would have been obvious to one or ordinary skill in the art to have modified the event-driven universal neural network circuit, taught by Modha, with the address event router (AER) system, such as a spike router and the multiplexed operation, as taught by Rivera, in order to facilitate asynchronous communication between core circuits while the plurality of core circuits process spike events synchronously in response to a synchronization signal. (Rivera, Paragraph [0006]). 	


15.	Claims 5 is rejected under 35 U.S.C. 103 as being unpatentable over Modha et al. in view of Rivera et al., in further view of Datta et al. (US 20130339281 A1). 

	Regarding claim 5, the combination of Modha in view of Rivera teaches all of the limitations of claim 2, however, the combination does not distinctly disclose further comprising allocating a second portion of the plurality of neural function modules to processing modules in the multi-processor computing system responsive to execution of the first portion.

	Neverthless, Datta teaches further comprising allocating a second portion of the plurality of neural function modules to processing modules in the multi-processor computing system responsive to execution of the first portion (Datta, Paragraph [0005] teaches “interconnecting neuron groups on different processors via a plurality of reciprocal communication pathways, and facilitating the exchange of reciprocal spiking communication between two different processors using at least one Ineuron module. Each processor includes at least one neuron group.”). 

	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the event-driven universal neural network circuit, as taught by Modha, as modified by the address event router (AER) system, such as a spike router, as taught by Rivera, to include the teachings of multi-processor cortical simulation employing an Ineuron module amongst multiple neuron groups, as taught by Datta, in order to facilitate the exchange of information between a pair of processors and minimize bandwidth. (Datta, Paragraphs [0054]).



16.	Claims 10-16 are rejected under 35 U.S.C. 103 as being unpatentable over Alvarez-Icaza Rivera et al. (US 20140222740 A1, hereinafter “Alvarez-Icaza”) in view of Rivera et al. (US 20150302295 A1).

	Regarding claim 10, Alvarez-Icaza teaches a system comprising: 
a plurality of neural function modules stored in a non-volatile processor accessible memory that respond to changes in one or more of a plurality of distinct neural signals (Alvarez-Icaza, Paragraph [0005] teaches neural network system comprising a single memory block for multiple neurosynaptic core modules; Paragraph [0087]-[0088] and claim 20 teach non-transitory computer-useable storage medium having a computer-readable program wherein the program upon being processed on a computer causes the computer to implement the steps of the present invention.; Alvarez-Icaza, Paragraph [0035] teaches each synapse gates firing events (e.g., spike events) traveling from pre-synaptic axon to post-synaptic neurons.; Alvarez-Icaza, Paragraph [0036] teaches a learning rule such as spike-timing dependent plasticity (STDP) may be applied to update the synaptic weights of the synapses.; Alvarez-Icaza, Paragraph [0050] teaches in a neural network comprising multiple cores firing events are routed between cores of the neural network in the form of address-event packets. Each address-event packet includes a firing event encoded as a binary address representing a target axon, wherein the firing event was generated by a neuron in the same core or a different core. Each address-event packet further includes a time ; 

a plurality of directed neural function module links disposed to organize portions of the plurality of neural function modules in the memory for execution as a directed neural graph (Alvarez-Icaza, Abstract and Paragraph [0005] teaches a neural network system including a memory array that maintains information for multiple neurosynaptic core modules.; Alvarez-Icaza, Paragraph [0076] teaches the memory array includes multiple subsets, wherein each subset of the memory array maintains neuronal attributes of neurons of a core… In one example implementation, the subsets  are organized into multiple groups, wherein each group comprises multiple subsets representing different cores.; [Note: multiple neurosynaptic core modules reading on plurality of directed neural function modules and neural network system reading on for execution as a directed neural graph), …; and 

a neural graph execution facility executing on at least one processor, the facility managing execution of the plurality of neural function modules responsive to neural signals conveyed by the plurality of directed neural function module links (Alvarez-Icaza, Paragraph [0006] teaches neurosynaptic core modules controlled using at least one logic circuit. Each logic circuit receiving neuronal firing events targeting a neurosynaptic core module, and said logic circuit integrating the firing events received based on information maintained in said memory for said neurosynaptic core module.).

	However, Alvarez-Icaza does not distinctly disclose …, wherein at least one of the plurality of directed neural function module links conveys indications of a plurality of change events for at least one of the plurality of distinct, multiplexed neural signals between at least two of the plurality of neural function modules.

Nevertheless, Rivera teaches …, wherein at least one of the plurality of directed neural function module links conveys indications of a plurality of change events for at least one of the plurality of distinct, multiplexed neural signals between at least two of the plurality of neural function modules (Rivera, Paragraph [0006], teaches a neural network comprising a plurality of neural core circuits. Each core circuit comprises multiple digital neurons, multiple digital axons, and multiple digital synapses. Each synapse interconnects an axon with a neuron. The neural network further comprises a routing fabric comprising multiple asynchronous routers that interconnect the core circuits. The routing fabric facilitates asynchronous communication of spike events between the core circuits.”; Rivera, Paragraph [0026] further teaches each synapse communicates spike events between a pre-synaptic axon and a post-synaptic neuron.; Rivera, Paragraph [0079], teaches an address event router (AER) system, such as a spike router, which converts spikes generated by the neurons into addresses. A routing table converts source neuron addresses into a list of destination axons where the spikes are delivered.; Rivera, Paragraph [0029] further teaches spike interface module configured to receive spikes generated by neurons in one core and the module encodes each spike into an address-event packet and sends .

	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have modified the neural network system including a memory array that maintains information for multiple neurosynaptic core modules, as taught by Alvarez-Icaza, with the address event router (AER) system, such as a spike router and the multiplexed operation, as taught by Rivera, in order to facilitate asynchronous communication between core circuits while the plurality of core circuits process spike events synchronously in response to a synchronization signal, which helps to minimize the consumption of active power of the neural network, ensuring that bus links are active only when absolutely necessary.  (Rivera, Paragraphs [0006], [0024], and [0035]).



Regarding claim 11, the combination of Alvarez-Icaza in view of Rivera teaches all of the limitations of claim 10, and Alvarez-Icaza further teaches wherein the neural graph execution facility is operable by a multi-processor computing system, the facility operable based on an allocation of a portion of the plurality of neural function modules to processing nodes in the multi-processor computing system .



	Regarding claim 12, the combination of Alvarez-Icaza in view of Rivera teaches all of the limitations of claim 10, and Alvarez-Icaza further teaches wherein portions of the directed neural graph that do not share at least one of the plurality of directed neural function module links are executed independently per an allocation of at least a portion of the plurality of neural function modules to processing nodes in a multi-node processor computing system (Alvarez-Icaza, Paragraph [0064] teaches multiplexed tall memory array [note: multiplexed operation of the tall memory array, as disclosed, reading on executed independently per an allocation of at least a portion of the plurality of neural function modules …, as claimed..; Alvarez-Icaza, Paragraph [0063] further teaches the tall memory array maintains neuronal attributes for multiple neurons belonging to different cores, and further teaches the memory array includes multiple subsets wherein each subset maintains neuronal attributes for neurons of a core.).


	Regarding claim 13, the combination of Alvarez-Icaza in view of Rivera teaches all of the limitations of claim 10, and Alvarez-Icaza further teaches wherein the neural graph execution facility further allocates each of a portion of the plurality of neural function modules to at least one processing node in a multi-processor computing system, the allocating based on the organized portion of the plurality of neural function modules (Alvarez-Icaza, Paragraph [0050] teaches in a neural network comprising multiple cores, firing events are routed between cores of the neural network in the form of address-event packets. Each address-event packet includes a firing event encoded as a binary address representing a target axon, wherein the firing event was generated by a neuron in the same core or a different core; Paragraph [0051] further teaches a scheduler that buffers incoming events and queues the events for delivery. In one example implementation, the scheduler may be a dual port memory including rows and columns, wherein rows represent future time steps and columns represent axons. Alvarez-Icaza, Paragraph [0063] further teaches the memory array includes multiple subsets wherein each subset maintains neuronal attributes for neurons of a core. ).



Regarding claim 14, the combination of Alvarez-Icaza in view of Rivera teaches all of the limitations of claim 10, and Alvarez-Icaza further teaches further comprising a non-decreasing value virtual clock that facilitates synchronized execution of distinct portions of the directed neural graph (Alvarez-Icaza, Paragraph [0054] teaches controller configured to generate clock signals and send the control signals to the memory array. For each time step, entries of the memory array are sequentially read out one at a time; Alvarez-Icaza, Paragarph [0067] further teaches tall memory array using a clock, wherein the speed of the clock for the tall memory array increases in proportion to the number of entries within the tall memory array. The tall memory array maintaining neuronal attributes for multiple neurons belonging to different cores.).



	Regarding claim 15, the combination of Alvarez-Icaza in view of Rivera teaches all of the limitations of claim 10, and Alvarez-Icaza further teaches wherein the neural graph execution facility further managing execution of the plurality of neural function modules in response to a portion of the plurality of change events (Alvarez-Icaza, Paragraph [0006] teaches neurosynaptic core modules controlled using at least one logic circuit. Each logic circuit receiving neuronal firing events targeting a neurosynaptic core module, and said logic circuit integrating the firing events received based on information maintained in said memory for said neurosynaptic core module.; Alvarez-Icaza, Paragraph [0035] teaches each synapse gates firing events (e.g., spike events) traveling from pre-synaptic axon to post-synaptic neurons.; Alvarez-Icaza, Paragraph [0036] further teaches a learning rule such as spike-timing dependent plasticity (STDP) may be applied to update the synaptic weights of the synapses.).



Regarding claim 16, the combination of Alvarez-Icaza in view of Rivera teaches all of the limitations of claim 15, and the combination further teaches wherein indications of a plurality of change events comprise one or more time-stamped changes in value of the at least one of the plurality of distinct neural signals (Rivera, Paragraph [0042] teaches each address-event packet includes a time stamp indicating when a spike encapsulated in said address-event packet was generated.; Rivera, Paragraph [0026] teaches each synapse communicates spike events between a pre-synaptic axon and a post-synaptic neuron.; Rivera, Paragraph [0027] teaches a learning rule such as spike-timing dependent plasticity (STDP) may be applied to update the synaptic weights of the synapses.; Rivera, Paragraph [0029] further teaches spike interface module configured to receive spikes generated by neurons in one core and the module encodes each spike into an address-event packet and sends the packet to the same core or a different core containing the target incoming axon.; Rivera, Paragraph [0079], teaches an address event router (AER) system, such as a spike router, which converts spikes generated by the neurons into addresses. A routing table converts source neuron addresses into a list of destination axons where the spikes are delivered.;).

	Motivation to combine same as stated for claim 10.


17.	Claim 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Alvarez-Icaza in view of Rivera, in further view of Datta.

	Regarding claim 17, the combination of Alvarez-Icaza in view of Rivera teaches all of the limitations of claim 10, however, the combination does not distinctly disclose wherein the neural graph execution facility is adapted to share a plurality of pattern memory spaces among the plurality of neural function modules.

	Nevertheless, Datta teaches wherein the neural graph execution facility is adapted to share a plurality of pattern memory spaces among the plurality of neural function modules (Datta, Paragraph [0043] teaches synaptic weight of a synapse interconnecting two neuron groups is shared between the two neuron groups in both the forward direction and the backward direction.; Datta, Paragraph [0058] teaches each Ineuron module has a memory unit maintaining information describing a corresponding neuron group  on a remote processor that said Ineuron module is interconnected to. The memory unit further maintains the synaptic weights of every weighted forward communication pathway and reciprocal weighted backward communication pathway that said Ineuron module is connected to. Each weighted forward communication pathway shares the same synaptic weight as its reciprocal weighted backward communication pathway.; Datta, Paragraph [0067] teaches the neural network system removes the need to duplicate synapses and maintain consistent .

[EXAMINER NOTE: Examiner believes that Alvarez-Icaza teaches managing access of neural network function modules to a plurality of shared memory spaces. However, Alvarez-Icaza does not distinctly and/or clearly disclose “shared pattern” memory spaces, as claimed.]

Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have modified the neural network system including a memory array that maintains information for multiple neurosynaptic core modules, as taught by Alvarez-Icaza, with the address event router (AER) system, such as a spike router and the multiplexed operation, as taught by Rivera, to include the teachings of multi-processor cortical simulation employing an Ineuron module amongst multiple neuron groups, as taught by Datta, in order to facilitate the exchange of information between a pair of processors and minimize bandwidth. (Datta, Paragraphs [0054]).



	Regarding claim 18, the combination of Alvarez-Icaza in view of Rivera teaches all of the limitations of claim 10, and however, the combination does not distinctly disclose wherein the neural graph execution facility further manages access by the neural function modules to a plurality of shared pattern memory spaces.

	Nevertheless, Datta teaches wherein the neural graph execution facility further manages access by the plurality of neural function modules to a plurality of shared pattern memory spaces (Datta, Paragraph [0054] teaches Ineuron module facilitates the exchange of information; Datta, Abstract, teaches interconnecting neuron groups on different processors via a plurality of reciprocal communication pathways. Each processor including at least one neuron group and each neuron group including at least one electronic neuron.; Datta, Paragraph [0058] teaches each Ineuron module has a memory unit maintaining information describing a corresponding neuron group  on a remote processor that said Ineuron module is interconnected to. The memory unit  further maintains the synaptic weights of every weighted forward communication pathway and reciprocal weighted backward communication pathway that said Ineuron module is connected to. Each weighted forward communication pathway shares the same synaptic weight as its reciprocal weighted backward communication pathway.; Datta, Paragraph [0067] teaches the neural network system removes the need to duplicate synapses and maintain consistent synaptic weights on two different processors to enable reciprocal communication between the processors, thereby conserving memory space.).

[EXAMINER NOTE: Examiner believes that Alvarez-Icaza teaches managing access of neural network function modules to a plurality of shared memory spaces. However, Alvarez-Icaza does not distinctly and/or clearly disclose “shared pattern” memory spaces, as claimed.]

Motivation to combine same as stated above for claim 17. 

18.	Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Alvarez-Icaza in view of Rivera, in further view of Kim et al. (US 20140330761 A1).

	Regarding claim 19, the combination of Alvarez-Icaza in view of Rivera teaches all of the limitations of claim 10. Examiner believes that Alvarez-Icaza teaches or at least implies wherein the neural graph execution facility comprises a compilation function, an executable process representation, and an execution machine, where the compilation function generates the executable process representation corresponding to organized portion of the plurality of neural function modules, and the execution machine executes said executable process representation (Alvarez-Icaza, Paragraph [0030] teaches logic circuit multiplexing computation and control logic for at least two neurosynaptic core modules – reading on compilation function and executable process representation as claimed.). However, the limitation is more clearly and explicitly taught by Kim as provided below.

	Kim teaches wherein the neural graph execution facility comprises a compilation function, an executable process representation, and an execution machine, where the compilation function generates the executable process representation corresponding organized portion of the plurality of neural function modules, and the execution machine executes said executable process representation (Kim, Paragraph [0010] teaches determining spike events occurring in an neuron group among a plurality of neuron groups in a neuromorphic chip and identifying address information of a neuron in which the spike event occurred; Kim, Paragraph [0098] further teaches program instructions include both machine code, such as produced by a compiler, and files containing higher level code that may be executed by the computer using an interpreter. The described hardware devices may be configured to act as one or more software modules in order to perform the operations and methods or vice versa.; Kim, Abstract, teaches detecting spike event generated in a neuromorphic chip may detect spike event information for a plurality of neurons included in the neuromorphic chip based on a neuron group.).

Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have modified the neural network system including a memory array that maintains information for multiple neurosynaptic core modules, as taught by Alvarez-Icaza, with the address event router (AER) system, such as a spike router and the multiplexed operation, as taught by Rivera, to include the teachings of a compiler, interpreter and executable program code relating to neuromorphic chips, as taught by Kim, in order to implement and intelligent system that is capable of being adapted to an unspecified environment. (Kim, Paragraph [0007]).  



	Regarding claim 20, the combination of Alvarez-Icaza in view of Rivera teaches all of the limitations of claim 10.  Examiner believes that Alvarez-Icaza teaches or at least implies wherein the neural graph execution facility comprises an interpreter function and an execution module, wherein the interpreter function provides an executable representation of an interpreted portion of the directed neural graph that is executed by the execution module (Alvarez-Icaza, Paragraph [0030] teaches logic circuit multiplexing computation and control logic for at least two neurosynaptic core modules – reading on interpreter function and execution module as claimed). However, the limitation is more clearly and explicitly taught by Kim as provided below. 

	Kim teaches wherein the neural graph execution facility comprises an interpreter function and an execution module, wherein the interpreter function provides an executable representation of an interpreted portion of the directed neural graph that is executed by the execution module  (Kim, Paragraph [0010] teaches determining spike events occurring in an neuron group among a plurality of neuron groups in a neuromorphic chip and identifying address information of a neuron in which the spike event occurred; Kim, Paragraph [0098] further teaches program instructions include both machine code, such as produced by a compiler, and files containing higher level code that may be executed by the computer using an interpreter. The described hardware devices may be configured to act as one or more software modules in order to perform the operations and methods or vice versa. ).

	Motivation to combine same as stated above for claim 19.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEATRIZ RAMIREZ BRAVO whose telephone number is 571-272-2156. The examiner can normally be reached Mon. - Fri. 7:30a.m.-5:00p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
ALEXEY SHMATOV can be reached on 571-270-3428. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.R.B./Examiner, Art Unit 2123                                                                                                                                                                                                        
/ALEXEY SHMATOV/Supervisory Patent Examiner, Art Unit 2123